July 29, 2009 Securities and Exchange Commission Office of Filings and Informational Services treet, NE Washington, D.C. 20549 ATTN: John Grzeskiewicz Re: Dreyfus Manager Funds I Registration Nos. 811-21386 333-106576 Ladies and Gentlemen: On behalf of the above-referenced fund (the Fund), transmitted for filing is Post-Effective Amendment No. 15 to the Funds Registration Statement on Form N-1A (Amendment No. 15). Amendment No. 15 is being filed to amend Post-Effective Amendment No. 14 to the Funds Registration Statement on Form N-1A filed on June 5, 2009, pursuant to Rule 485 (a)(i) under the Securities Act of 1933, as amended (the Act), to incorporate the staffs comments to the summary sections of the Funds prospectuses. Please call me with any comments or questions you may have at (212) 922-6795. Sincerely, /s/ Michael A. Rosenberg Michael A. Rosenberg Chief Legal Officer The Dreyfus Family of Funds
